Citation Nr: 1428974	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a prostate disability, claimed as benign prostatic hyperplasia (BPH).  

3.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure or as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a renal disability, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  His DD Form 214 reflects that he served in Vietnam, for which he was awarded the Combat Infantryman Badge and Bronze Star Medal.  

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO, inter alia, denied service connection for right and left knee disabilities (hereinafter "bilateral knee disability"), benign prostatic hyperplasia (hereinafter "BPH), hypertension, coronary artery disease, and a renal disability.  In December 2010, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for the aforementioned disabilities.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

In a March 2011 statement, the Veteran indicated that he wished to withdraw from appeal his claim for service connection for coronary artery disease.  Hence, the only claims remaining on appeal are set forth on the title page.  

The Board also notes that, in addition to the paper claims file, the Veteran has paperless, electronic files contained in Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories used to store and review documents involved in the claims process.  A review of the Virtual VA file reveals an April 2014 brief from the Veteran's representative, while the remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues remaining on appeal.  The VBMS file does not contain any data relevant to this Veteran or appeal.  

The Board's decision addressing the claims for service connection for a bilateral knee disability and BPH is set forth below.  The issues of service connection for hypertension and a renal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished. 

2.  There is no competent, probative evidence indicating that the Veteran currently has, or at any time pertinent to this appeal, has had a diagnosed  bilateral knee or prostate disability, including BPH.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral knee disability are not met.  . 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection fora prostate disability, including BPH, are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or her possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In an April 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to satisfy the elements of a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  It also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  This letter meets the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records and post-service private treatment records (some of which are contained in the  paperless, electronic files associated with these claims, which have been reviewed by the RO and the Board).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative on his behalf.  The Board finds that no further RO action on either claim, prior to appellate consideration, is required.  

The Board notes that the Veteran has not been provided with a VA medical examination nor has a medical  opinion been obtained, regarding his claims for service connection for a bilateral knee or prostate disability; however as explained below, given the facts pertinent to each claim, no such examination or opinion in connection with either claim is required.   
Accordingly, 
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices, the Veteran has been notified and made aware of the evidence needed to substantiate his service connection claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with wither claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).  

, , In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of service, even though there is no official records of such incurrence or aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  The analysis required by 38 U.S.C.A. § 1154(b) applies only to whether an injury or disease was incurred or aggravated in service.  The provisions of section 1154(b) do not obviate the requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for a bilateral knee and prostate disabilities.    However, considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for the reported bilateral knee and prostate disabilities must each be denied because the first essential criterion for an award of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.  

As for the knees, the Veteran is seeking service connection for a disability affecting his right and left knees.  The Veteran has specifically asserted that his job during service as a machine gunner required jumping and landing hard, which caused his leg and knee problems throughout the years following service.  See December 2010 NOD.  

The service treatment records (STRs) document no complaints, findings or diagnoses pertaining  to either the right or left knee.  Notably, the evidence reflects that, at his June 1970 separation examination, the Veteran denied having a trick or locked knee, and objective clinical evaluation also revealed normal lower extremities.  

The post-service medical evidence also lacks a competent diagnosis of a bilateral knee disability.  See private treatment records dated from 1977 to 2010 and VA outpatient treatment records dated from April 2007 to December 2010.  

The Board notes that the Veteran reported having bilateral knee during  a March 2007 VA PTSD examination; however, a diagnosis related to the bilateral knees was not rendered at that time.  Notably, the Veteran's report of pain, without more, is not considered a competent diagnosis of disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Associated with the claims file are VA outpatient treatment records dated from April 2007 to December 2010.  However, the only other documented post-service reference to the knees is reflected in an April 2007 VA treatment record.  The treatment records document that the  Veteran did not seek treatment from the Dorn VA Medical Center in Columbia, South Carolina, until January 2007, with his first appointment in March 2007.  In April 2007, the Veteran reported that he was currently being treated for diabetes, hyperlipidemia, and hypertension.  The examining clinician, D.B., MSN, ACNP, noted that the Veteran's  past surgical history included bilateral arthroscopic knee surgery.  A review of the Veteran's systems  further revealed that his bilateral knee surgery occurred in the 1980s; however, the clinician noted the Veteran's report that his knees "feel great now", with no complaints of arthritis, joint stiffness, or swelling.  Objective examination revealed no findings pertaining to the knees and the examining  physician did not provide a diagnostic impression regarding the knees.  Notably, subsequent VA treatment records document no complaints, findings or diagnosis  pertinent to the knees, and the Veteran has presented or  identified any existing,  medical evidence  that would actually document complaints, findings, or diagnosis pertaining to the knees. Thus, in  this case, the Board concludes there is no competent medical evidence of a diagnosis of a bilateral knee disability (1) at the time the Veteran filed his claim for disability compensation in February 2010, (2) in close proximity or prior to the filing of the service connection claim, or (3) during the pendency of the claim.  Even if it the April 2007 record included current findings or diagnosis pertaining to the knee-which, as indicated, it does not-such record was generated approximately three years before the Veteran filed his service connection claim in February 2010, with no subsequent medical evidence continuing or confirming findings/diagnosis of  bilateral knee disability.  

The Veteran is also seeking service connection for a prostate disability, specifically,  benign prostatic hyperplasia (BPH), which he has asserted is connected to his award of service connection for a prostate disability.  See December 2010 NOD.  The Board notes, however, that service connection has not been established for a prostate disability; as such  and, as a result, the Board will consider whether the claimed prostate disability is directly related to his military service.  

The STRs document no y complaints, findings, or diagnoses pertaining to the prostate, including BPH.  Notably, the evidence reflects that, at his June 1970 separation examination, the Veteran did not report any prostate symptoms and objective clinical evaluation did not result in any  findings or diagnosis referable to a prostate disability.  

In addition, the post-service treatment records, inclusive of private treatment records dated from 1977 to 2010 and VA outpatient treatment records dated from April 2007 to December 2010, do not contain a medical diagnosis  of a prostate disability, including BPH.  

The only post-service evidence of a purported prostate disability is in an April 2007 VA treatment record, at which time the examining clinician, D.B., MSN, ACNP, noted his past medical history included benign hyperplasia of the prostate without urinary obstruction.  Although objective examination did not reveal any findings related to the prostate, the final diagnostic impression included BPH, for which the clinician prescribed Proscar to replace Avodart.  

In evaluating this claim, the Board finds probative that subsequent VA treatment records do not contain any evidence of complaints, treatment, or a diagnosis of a disability affecting the prostate.  The Board also finds probative that, while the Veteran was prescribed Proscar in April 2007 to treat his reported BPH, subsequent medication lists, including the most recent medication list in December 2010, do not reflect continued use of Proscar or any other medication to treat a prostate disability.  

The Board further concludes that, while the April 2007 VA treatment record contains a diagnostic impression of BPH, the notation of such is not considered a persuasive  diagnosis of BPH, as it is not supported by any objective data, clinical findings, or radiographic evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion/examination that contains only data and conclusions without any supporting analysis is accorded no weight).  Even if the Board found that the , even assuming arguendo, the April 2007 VA treatment record is accepted as competent evidence of a diagnosis of BPH, that treatment record was generated approximately three years before the Veteran filed his service connection claim in February 2010, with no subsequent medical evidence continuing or confirming the reported diagnosis of a prostate disability, including BPH.  Therefore, the Board finds there is no persuasive evidence of a prostate disability, including BPH, at any time pertinent to these claims.  

The Board has considered the assertions of the Veteran and his representative in adjudicating these claims.  The Board has specifically considered whether the record contains competent, probative lay evidence of a bilateral knee or prostate disability, including BPH.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In this case, the evidence does not show, nor does the Veteran allege, that he currently suffers from a disability that is capable of lay observation, such as an unstable, painful knee.  As such, the Board finds that disabilities involving the bilateral knee joints (such as arthritis or any other musculoskeletal disability) and the prostate (such as benign prostatic hyperplasia)are not disabilities capable of lay observation, as a diagnosis of any such disability is medical in nature, involves internal process, and requires clinical observation and testing.  Notably, it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to render a diagnosis of a bilateral knee or prostate disability. Therefore,   the Veteran's lay assertions, alone, do not provide competent, persuasive evidence of either claimed disability, 

Furthermore, although the Veteran has not afforded a VA examination and no medical opinion has otherwise been obtained with respect to either claim at issue, the Board finds that neither claim meets the fundamental requirements necessary to obtain such an examination or opinion.  

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As indicated, the evidence does not show the Veteran has been diagnosed with a bilateral knee or prostate disability during, or at any point in close proximity, to this appeal.  Moreover, there is no medical evidence of record that shows the Veteran has reported any symptoms involving his bilateral knees or prostate during this appeal which have been diagnosed as or attributed to an actual bilateral knee or prostate disability.  Thus,  the Veteran has not demonstrated that he has a current bilateral knee or prostate disability, or even recurrent and persistent symptoms referable to a bilateral knee or prostate disability.  In addition, there is no competent, credible, and persuasive evidence to even suggest that any  his claimed bilateral knee or prostate disability  may be associated with an event, injury, or disease in service.  

Simply stated, referral of these claims for an examination or to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2013).  Therefore, VA has no obligation to obtain a VA examination or medical opinion commenting upon the presence or etiology of any of the disabilities at issue.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

As a final matter, the Board has considered the provisions of 38 U.S.C.A. § 1154(b), as the evidence shows the Veteran served in combat during the Vietnam War.  See DD Form 214.  However, without competent evidence of a current disability, the relaxed evidentiary standards provided in 38 U.S.C.A. § 1154(b) do not assist the Veteran in  establishing service connection for either claimed disability..  

For all the foregoing reasons, the Board finds that the claims for service connection for a bilateral knee and for  prostate disability, including BPH, must be denied.  In reaching the  conclusions to deny these claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, absent any competent, credible, and probative evidence of a current bilateral knee or prostate disability, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a prostate disability, including benign prostatic hyperplasia, is denied.  



REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

The Veteran is seeking service connection for hypertension, claimed as due to herbicide exposure or as secondary to service-connected diabetes mellitus and/or PTSD.  [Parenthetically, the Board notes that entitlement to service connection for diabetes mellitus and PTSD was established in a May 2007 rating decision, each  effective December 29, 2006.]

The Veteran was afforded a VA diabetes examination in November 2010, at which time the examiner opined that the Veteran's hypertension is not a complication of his diabetes mellitus, noting that there was no evidence of nephropathy at that time.  The November 2010 VA examiner also stated that the Veteran's hypertension is not worsened or increased by his diabetes mellitus.  However,  the examiner failed to provide a rationale in support of his opinion.  A medical opinion without rationale does not provide the degree of medical certainty needed to decide a claim (and is inadequate).  Bloom v. West, 12 Vet. App. 185, 187 (1999).  As a result, the Board finds that the November 2010 VA opinion is inadequate with respect to the aggravation element of the Veteran's service connection claim.  Accordingly, the claims file should be forwarded to the November 2010 VA examiner for an addendum opinion, with supporting rationale that addresses whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  

In addition, the Board notes that the Veteran has newly argued that his hypertension may be secondary to his service-connected PTSD or, in the alternative, to his exposure to herbicides during service in Vietnam.  See April 2014 Appellant Brief.  In support of his assertions, the Veteran's representative has cited information from medical journals which suggest that cardiovascular alterations are associated with PTSD, as well as updated information showing there is limited or suggestive evidence that exposure to herbicides is associated with an increase in developing high blood pressure.  See id.  In this context, the Board notes there is no medical opinion of record that addresses the likelihood that the Veteran's hypertension is proximately due to or aggravated by his service-connected PTSD.  The Board also notes that, while there is no presumption of service connection for hypertension based upon herbicide exposure, direct service connection can be established by showing that hypertension was otherwise incurred during or aggravated by service, including as directly due to his in-service herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Given the foregoing, the Board finds that, on remand, the AOJ should also obtain medical opinions that address whether the Veteran's hypertension is secondary to his service-connected PTSD, or directly related to his military service, to include his exposure to herbicides therein.  

The Veteran is also seeking service connection for a renal disability, claimed as secondary to service-connected diabetes mellitus.  

The physician who conducted the November 2010 VA diabetes examination stated that the Veteran does not have nephropathy as a complication of his diabetes and that there is no evidence of kidney disease.  In this regard, the examiner noted there was no history of renal dysfunction or failure, including acute nephritis or hydronephrosis.  

However, it does not appear that the November 2010 examiner considered the other evidence of record which shows the Veteran experiences renal dysfunction as a result of his diabetes mellitus.  In this regard, the Veteran has submitted several statements from his treating clinician, D.B., MSN, ACNP, which reflect that he experiences renal complications that are directly due to his diabetes mellitus.  See statements from D.B. dated February, March, and May 2010.  In the May 2010 statement, D.B. specifically indicated that the Veteran's renal dysfunction included microalbuminuria, which was improving with medication.  

The evidentiary record also contains private treatment records which show the Veteran has previously been diagnosed with renal and urethral colic, albuminuria, and proteinuria.  See private treatment records from Family Practice Associates dated February 2001, March 2004, and December 2006.  

Given the foregoing, the Board is unable to determine if the November 2010 VA examiner considered all relevant facts in determining whether the Veteran has a renal disability secondary to his service-connected diabetes mellitus.  Accordingly, the Veteran's claims file should be forwarded to the November 2010 examiner for an addendum opinion based upon full consideration of all pertinent evidence, including the evidence of renal dysfunction associated with the record.  

The AOJ should only arrange for the Veteran to undergo additional examination if the November 2010 VA examiner is not available, or another examination of the Veteran is deemed necessary to provide the requested opinions.  The Veteran is hereby advised that, failure to report to any examination scheduled in connection with these claims, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining further medical opinion in this case, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent medical records. 

As for VA records, the claims file (inclusive of the paper file and the paperless, electronic Virtual VA file), contains VA outpatient treatment records from the Dorn VA Medical Center (VAMC) in Columbia, South Carolina, dated through December 2010.  However, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain and associate with the Veteran's file all outstanding records of pertinent VA evaluation and/or treatment from the Dorn VAMC dated since  December 2010,  following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication of the claims in the March 2011 statement of the case (SOC).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, dated from December 2010 to the present, from the Dorn VAMC in Columbia, South Carolina, and associate them with the claims file.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the  November 2010 VA examiner to provide addendum opinions with respect to the claims for service connection for hypertension and for a renal disability..

If the November 2010 VA examiner is not available, or another examination of the Veteran is deemed warranted, arrange for the Veteran to undergo VA examination, by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If an examination is conducted, all necessary tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his/her report), and all clinical findings should be reported in detail. 

All examination findings (if any), along with complete rationale for all conclusions reached (to include citation to supporting medical authority, as appropriate), must be provided.

Hypertension:  The examiner should provide an opinion, consistent with sound medical principles, and based on full consideration of the Veteran's medical history, assertions, and supporting evidence, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's hypertension (a) had its onset in or is otherwise medically related to service, to include his presumed exposure to herbicides therein; or, if not, (b) was caused or is aggravated (permanently worsened beyond natural progression) by service-connected diabetes mellitus; or (c) was caused or is aggravated (permanently worsened beyond natural progression) by service-connected PTSD.  An opinion must be provided with respect to (a), (b), and (c) and a rationale must be provided for each opinion offered.  

If aggravation of hypertension is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical, lay and other evidence, to specifically include the Internet articles which suggest an etiological relationship between hypertension and PTSD and herbicide exposure.  

Renal disability - The examiner should provide an opinion, consistent with sound medical principles, and based on full consideration of the Veteran's medical history, assertions, and supporting evidence, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran experiences renal dysfunction, to include microalbuminuria, as secondary to his service-connected diabetes mellitus.  In this regard, the examiner must address whether any renal dysfunction reflected in the record was (a) caused or (b) is aggravated (permanently worsened beyond natural progression) by service-connected diabetes mellitus.  An opinion must be provided with respect to (a) and (b).  

If aggravation of renal dysfunction is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical, lay and other evidence.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


